Citation Nr: 1114134	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-50 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to an initial rating higher than 30 percent for a mood disorder with depressive features.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.


REMAND

In March 2011, prior to the Board's adjudication of the appeal, the Veteran submitted a Motion to the Board, through his representative, requesting an in-person hearing before a Veterans Law Judge at the RO.  38 C.F.R. § 20.703 (2010).

Requests for hearing conducted by the Board at VA field facilities must be submitted in writing to the Agency of Original Jurisdiction (AOJ) and should not be submitted directly to the Board; see 38 C.F.R. § 20.704(a) (2010).  However, this motion was submitted after the case was received at the Board and was therefore appropriately submitted to the Board rather than the RO.

Accordingly, this case is REMANDED to the originating agency for the following action:

The RO should schedule the Veteran for a hearing before the Board at the RO in accordance with the docket number of his appeal.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


